DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a measurement zone between about 6 inches to about 12 inches away from the ultrasonic air data system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 


Claim Objections
Claim 1 is objected to because of the following informalities:  in the recited it is unclear as to how “a plurality of acoustic transducers configured to receive the acoustic signal output by the acoustic transducer” whereas the acoustic signal output is performed by the acoustic transmitter as disclosed in the limitation prior to these limitations and is not clear as the plurality of acoustic transducers configured to receive the acoustic signal output. If the plurality of acoustic transducers configured to receive the acoustic signal output how does it output as the claim does not provide any disclosure or suggest.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, & 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell [PG. Pub. No.: US 2004/0027570 A1] in view of Moeller [PG. Pub. No.: US 2012/0173191 A1].
With regards to claim 1, Caldwell discloses an air data sensor (101, OADS, Optical Air Data System, Fig. 1, ¶0007), comprising: a light source configured to output a light beam into the airflow (109, laser for generating laser energy, Fig. 1, ¶0019); and a light receiver configured to receive scattered light from the light beam (107, receiving backscattered laser to 110, Transceiver, Fig. 1, ¶0019), however is silent on an acoustic transmitter configured to output an acoustic signal into an airflow; a plurality of acoustic transducers configured to receive the acoustic signal output by the acoustic transducer.
Moeller teaches of airspeed and velocity of air measurement where an acoustic transmitter (105, aircraft engines generating tremendous sound signals, ¶0029) configured to output an acoustic signal into an airflow (105-1, engine generating sound where the sound signals to supply an audio signal in the event of engine failure, ¶0029-0031); a plurality of acoustic transducers configured to receive the acoustic signal 
At the time of filing, it would have been obvious to one ordinary skilled in the art to modify Caldwell with the aircraft engines as the acoustic transmitters (sound signals) and the pluralities of acoustic transducers receiving the signal output (pluralities of microphones) based upon Moeller teachings. When modifying Caldwell one would have readily concluded to provide speakers may be provided to supply an audio signal in the event of engine failure, so that even under such conditions airspeed may be determined. In accordance with another aspect of the invention, since the channel over which the engine noise or speaker sound may travel to the microphones may be nonlinear, time-variant, or exhibit multi-path distortion, advanced correlation algorithms may be performed, ¶0006).
With regards to claim 2, Caldwell discloses wherein the light source (109) and the light receiver (107) are bistatic such that a measurement zone is formed away from the air data sensor (106, energy scattering zone where projecting laser energy 103 (e.g., laser radiation) to air 104. Impingement of laser energy 103 on air 104 and aerosol particles 105 (in air 104) causes scattering of laser energy 103, which is represented in FIG. 1 as an energy scatter field 106. Distance between aircraft 102 and energy scatter field 106 is controlled by the amount of overlap between the out-going laser energy 103 and the transceiver 110 field of view at a distance from aircraft 102, to provide an optimized intensity for return laser energy 107 and to eliminate the overwhelming measurement error arising from displaced air proximate aircraft 102, ¶0017).
With regards to claim 10, Caldwell discloses wherein the light source is a laser (109, laser, 0019) and Moeller teaches of the acoustic transmitter is an ultrasonic transmitter (¶0007 & ¶0067).
With regards to claim 11, Caldwell discloses an air data module (Air Data system) operatively connected to the light receiver, the light source, , wherein the air data module is configured to determine at least one of a local static pressure measurement, a static air temperature, and/or an orthogonal velocity component to provide at least one of a pressure altitude, a sideslip compensation, and/or one or more correction inputs to one or more acoustic data measurements (ABSTRACT), and Moeller teaches the acoustic transducers and configured to receive light data from the light receiver and acoustic data from the plurality of acoustic transducers where Moeller teaches of airspeed and velocity of air measurement where an acoustic transmitter (105, aircraft engines generating tremendous sound signals, ¶0029) configured to output an acoustic signal into an airflow (105-1, engine generating sound where the sound signals to supply an audio signal in the event of engine failure, ¶0029-0031); a plurality of acoustic transducers configured to receive the acoustic signal output by the acoustic transducer (107-L, 107-R, 109-L, 109-R, 111-L, 111-R, microphones, Fig. 1, ¶0028-0031).
With regards to the method claim 12, Caldwell discloses the air data module (Air Data system) is configured to determine a forward airspeed and angle of attack (AOA) using signals from the acoustic transducers, and to determine an orthogonal airspeed to measure angle of sideslip (AOS) using signals from the light receiver (¶0021). 
With regards to the method claim 13, Caldwell discloses using an ultrasonic air data sensor assembly to determine one or more first air data parameters of an airflow; and using a bistatic sensing arrangement to determine one or more second air data parameters of an airflow (¶0019-0021).
With regards to method claim 14, Caldwell discloses wherein the one or more first air data parameters include true airspeed (TAS), Mach number, static air temperature (SAT), or a two-dimensional flow vector (determines one or more air parameters based on the scattered laser radiation. Such air parameters may include air speed, air pressure, air temperature and aircraft orientation angle, such as yaw, angle of attack and sideslip, ABSTRACT). 
With regards to method claim 15, Caldwell discloses one or more second air data parameters include local pressure or a measure of orthogonal velocity orthogonal to the two-dimensional flow vector (determines one or more air parameters based on the scattered laser radiation. Such air parameters may include air speed, air pressure, air temperature and aircraft orientation angle, such as yaw, angle of attack and sideslip, ABSTRACT). 
With regards to method claim 16, Caldwell discloses wherein using the bistatic sensing arrangement includes measuring at a measurement zone outside of a boundary layer of the airflow (Fig. 1). 
With regards to method claim 18, Caldwell discloses the bistatic sensing arrangement includes using a plurality of bistatic lasers having different measurements zones (106, energy scattering zone where projecting laser energy 103 (e.g., laser radiation) to air 104. Impingement of laser energy 103 on air 104 and aerosol particles 
With regards to method claim 19, Caldwell discloses wherein the different measurement zones do not overlap (Fig. 1).
With regards to method claim 20, Caldwell discloses wherein using the bistatic sensing arrangement includes using Rayleigh scattering to determine the one or more second air data parameters (Return laser energy 107 typically contains molecular scattered (e.g., Rayleigh) components 107A and/or aerosol scattered (Mie) components 107B. OADS 101 distinguishes the molecular scattered components 107A from the aerosol scattered components 107B and correspondingly determines one or more air parameters based on the scattered laser energy 107. Examples of such air parameters include air speed, air pressure, air temperature and aircraft orientation angles relative to the local wind0018). 






Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 3, the prior art does not disclose or suggest the claimed “one or more lenses mounted to the plate body and disposed in optical communication with each the light source and the light receiver” in combination with the remaining claimed elements as set forth in claim 3. Claims 4-9 are depended therefrom claim 3. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/FRANCIS C GRAY/           Primary Examiner, Art Unit 2852